Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 1 of 16 PAGEID #: 450



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO

VIRGINIA CONKLIN, et al.,     )              CASE NO. 2:16-cv-675-ALM-EPD
                              )
           Plaintiff,         )              JUDGE ALGENON L. MARBLEY
       v.                     )
                              )
1-800 FLOWERS SERVICE SUPPORT )              DEFENDANT’S MOTION TO DISMISS CLAIMS
CENTER, INC.,                 )              OF REPRESENTATIVE PLAINTIFF VIRGINIA
                              )              CONKLIN AND OPT-IN PLAINTIFFS,
           Defendant.         )              AND MEMORANDUM IN SUPPORT

       Defendant 1-800 Flowers Service Support Center, Inc. (“Defendant”) hereby moves

pursuant to Fed. R. Civ. P. 37(d) and 41(b) to dismiss the claims asserted by Representative

Plaintiff Virginia Conklin and Opt-In Plaintiffs Robin Stoneking, Brittney McConaha, Jesse

Dauth, Sharon Gore, Gail Rock, and Monica Hadnot for failure to appear at their respective

depositions and to prosecute their claims.

       In support of this Motion, Defendant submits the following Memorandum in Support.

                                MEMORANDUM IN SUPPORT

I.     Introduction

       The parties have been cooperating in their respective discovery efforts for several

months.    As part of such discovery, Defendant issued Notices of Deposition to take the

depositions of Representative Plaintiff Virginia Conklin and Opt-In Plaintiffs Robin Stoneking,

Brittney McConaha, Jesse Dauth, Sharon Gore, Gail Rock, and Monica Hadnot. Each of these

Notices provided that the deposition would be conducted on a particular date and time, or, in the

alternative (to be as accommodating as possible), “otherwise on a date and at a time to be agreed

upon by the parties.” All of these individuals were aware that they may be required to appear for

their depositions in this matter.
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 2 of 16 PAGEID #: 451



        Plaintiffs’ counsel and Defendant’s counsel subsequently negotiated dates and times for

the depositions of Conklin and Stoneking. Defendant’s counsel prepared to take each of these

depositions, and traveled to attend them. However, Conklin and Stoneking failed to show up.

According to Plaintiffs’ counsel, Conklin – who initiated this lawsuit – had not responded to any

of her attorney’s communications in months, while no explanation was ever given for

Stoneking’s failure to attend her deposition.

        Defendant also issued Notices of Deposition to McConaha, Dauth, Gore, Rock, and

Hadnot. However, these individuals were also unresponsive and failed to provide dates when

they could be deposed.

        Accordingly, Defendant now moves pursuant to Fed. R. Civ. P. 37(d) and 41(b) to

dismiss the claims of Conklin, Stoneking, McConaha, Dauth, Gore, Rock, and Hadnot for failure

to appear at their respective depositions and to prosecute their claims.

II.     Statement of Facts

        A.     Representative Plaintiff Virginia Conklin Failed to Appear for Her Deposition

        In June 2018, Defendant’s counsel requested dates from Plaintiffs’ counsel to take

Conklin’s deposition. (The Declaration of Daniel L. Messeloff, Esq. is attached as Exhibit 1, ¶ 4.)

        On June 14, 2018, Plaintiffs’ counsel informed Defendant’s counsel that Conklin “is

available to sit for her deposition on Monday, July 16, 2018, beginning at 10:00 AM. Please

serve a deposition notice reflecting this information and specifying the location that you will be

taking her deposition so that we can let her know.” (Id. at ¶ 5.)

        The parties subsequently discussed other dates on which Conklin may be available. (Id. at

¶ 6.)   On June 29, 2018, Defendant’s counsel asked Plaintiffs’ counsel, “[p]er our recent

discussion, please . . . let us know early next week if [] Conklin is available for her deposition on

July 19 or July 20.” (Id.)

                                                  2
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 3 of 16 PAGEID #: 452



       On July 3, 2018, Plaintiffs’ counsel responded, “[u]nfortunately, Ms. Conklin has gone

MIA (missing in action) and has not been responsive since June 14, 2018. . . .” (Id. at ¶ 7.)

       On July 6, 2018, Plaintiffs’ counsel confirmed that Conklin “is still MIA.” (Id. at ¶ 8.)

       On July 12, 2018, in response to the fact that Conklin was “still MIA,” Defendant’s

counsel told Plaintiffs’ counsel,

       we will need to notice her deposition at some point, and if she does not appear, we
       will have no alternative but to proceed accordingly. As such, we have . . . attached
       a Notice of Deposition for Ms. Conklin’s deposition for next Thursday morning,
       July 19, at 10:00 a.m. Please let us know as soon as possible if she will be able to
       make it.

(Id. at ¶ 9; a copy of Conklin’s Notice of Deposition is attached to the Messeloff Declaration as

Exhibit E-1.)

       Later on July 12, 2018, Plaintiffs’ counsel said she “understood about Ms. Conklin, I’ll

let you know if we ever hear back from her.” (Id., at ¶ 10.) (emphasis added.)

       On July 17, 2018, Plaintiffs’ counsel informed Defendant’s counsel that “Ms. Conklin is

still MIA. Given her conduct, I assume she will not be attending her deposition, but I cannot and

will not say that for sure. We will continue to try to reach her until Thursday at 10 AM.” (Id. at ¶

11.)

       On July 19, 2018, counsel for both parties appeared for Conklin’s deposition, but Conklin

herself failed to show up. (Id. at ¶ 12.) The parties read the following statement into the record:

       MR. MESSELOFF: This is Dan Messeloff, counsel for Defendant 1-800 Flowers
       Service Support Center in the lawsuit that was filed by Plaintiff Virginia Conklin.
       Today is Thursday, July 19th. It is now approximately 10:16 a.m. We had issued
       a Notice of Deposition for Ms. Conklin for today, beginning at 10:00 a.m., and I
       will note for the record that Ms. Conklin is not here and has failed to appear for
       her deposition. Counsel for Defendant is here. Defendant’s representatives are
       here. Counsel for Plaintiff is here. And again, Ms. Conklin herself is not here.

       Ms. Nephew, when is the last time that you – I forget what you had said, when’s
       the last time you communicated with Ms. Conklin?


                                                 3
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 4 of 16 PAGEID #: 453



        MS. [Molly] NEPHEW [Plaintiffs’ counsel]: I believe it was on – let me actually
        pull it up so I can give you an exact date. It was on Thursday, June 14th, 2018.

        MR. MESSELOFF: So Ms. Conklin has been uncommunicative with her attorney
        since that time. And so again, I will note for the record that Ms. Conklin has
        failed to appear for her own deposition.

        For the record, I will simply introduce once one exhibit, which is the Notice of
        Deposition that required Ms. Conklin to appear today, Thursday, July 19th,
        beginning at 10 a.m. for her deposition.

(Id.; a copy of the Statement is attached to the Messeloff Declaration as Exhibit H.) Upon

information and belief, to date, Conklin has still failed to communicate with her attorney, and

Defendant has never been provided with an explanation as to why Conklin failed to appear for

her deposition. (Id. at ¶ 13.)

        B.      Opt-In Plaintiff Robin Stoneking Failed to Appear for Her Deposition

        On June 15, 2018, Defendant’s counsel requested dates from Plaintiffs’ counsel to take

Stoneking’s deposition, among other Opt-In Plaintiffs. (Id. at ¶ 14.)

        On July 20, 2018, Plaintiffs’ counsel informed Defendant’s counsel, “we just heard back

from Robin Stoneking and she is available Wednesday, July 25th from 3:30 p to 5 p.” (Id. at ¶ 15.)

Later that day, Defendant’s counsel issued a Notice of Deposition to Plaintiffs’ counsel to take

Stoneking’s deposition. (Id.; a copy of Stoneking’s Notice of Deposition is attached to the

Messeloff Declaration as Exhibit J-1.)

        On July 24, 2018, Plaintiffs’ counsel informed Defendant’s counsel, “I just got off the

phone with Robin Stoneking and she had an emergency come up where she will not be able to be

deposed tomorrow. She will be available on Monday, July 30 . . .” (Id. at ¶ 16.) Later that day,

Plaintiffs’ counsel again confirmed Stoneking’s deposition for July 30, 2018. (Id.)

        Accordingly, on July 26, 2018, Defendant issued an Amended Notice of Deposition for

Stoneking’s deposition, to be conducted – as the parties agreed – on July 30, 2018. (Id. at ¶ 17; a


                                                 4
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 5 of 16 PAGEID #: 454



copy of Stoneking’s Amended Notice of Deposition is attached to the Messeloff Declaration as

Exhibit L-1.)

        On July 30, 2018, counsel for both parties appeared for Stoneking’s deposition. (Id. at ¶

18.) However, like Conklin, Stoneking failed to show up. (Id.) The parties read the following

statement into the record:

        MR. MESSELOFF: We are on the record. It is now 4:25 p.m. on Monday, July
        30th. Defendant had noticed the deposition of Robin Stoneking for 4 o’clock, 4
        p.m. today. We have waited now for 25 minutes for Ms. Stoneking, and she has
        failed to appear for her deposition. Accordingly, we reserve all of our rights with
        respect to Ms. Stoneking’s claim.

        MS. NEPHEW: I have no comments.

(Id.; a copy of the Statement is attached to the Messeloff Declaration as Exhibit M.) Defendant

has never been provided with an explanation as to why Stoneking failed to appear for her

deposition. (Id. at ¶ 19.)

        C.      Opt-In Plaintiffs McConaha, Gore, Dauth, Rock, and Hadnot Failed to Make
                Themselves Available for Their Respective Depositions.

        On June 15, 2018, Defendant’s counsel requested dates from Plaintiffs’ counsel to take

the depositions of McConaha and Gore, among other Opt-In Plaintiffs. (Id. at ¶ 20.)

        On July 20, 2018, Defendant’s counsel issued Notices of Deposition to McConaha, Gore,

and the other deponents, each of which contained a tentative date for the deposition, “or

otherwise on a date and time to be agreed upon by the parties.” (Id. at ¶ 21; a copy of

McConaha’s Notice of Deposition is attached to the Messeloff Declaration as Exhibit J-2; a copy

of Gore’s Notice of Deposition is attached as Exhibit J-3.)

        On July 24, 2018, Plaintiffs’ counsel told Defendant’s counsel, “We will continue to try

to confirm with these individuals or get you as many options for alternative dates and times as

possible.” (Id. at ¶ 22.)


                                                5
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 6 of 16 PAGEID #: 455



       On July 26, 2018, in order to schedule the depositions of other Opt-In Plaintiffs at the

times that McConaha’s and Gore’s depositions were originally scheduled, Defendant’s counsel

issued Amended Notices of Deposition to McConaha and Gore. (A copy of McConaha’s

Amended Notice of Deposition is attached to the Messeloff Declaration as Exhibit L-2; a copy of

Gore’s Amended Notice of Deposition is attached as Exhibit L-3.)

       However, McConaha and Gore never provided any proposed dates or times for

Defendant to take their depositions. (Id. at ¶ 24.)

       On July 31, 2018, Defendant’s counsel emailed Plaintiff’s counsel and requested, “[i]n

light of the fact that Virginia Conklin and Robin Stoneking did not appear for their depositions,

we would like to depose Madison Chandler and Monica Hadnot. Please consult with them and

let me know their availability, and we will issue placeholder notices of deposition for them in the

meantime.” (Id., at ¶ 23.) On August 3, 2018, Defendant’s counsel issued Notices of Deposition

for Chandler’s and Hadnot’s deposition, at certain dates and times “or otherwise on a date and at

a time, to be agreed upon by the parties.” (Id., at ¶ 25; a copy of Chandler’s Notice of

Deposition is attached to the Messeloff Declaration as Exhibit O-1; a copy of Hadnot’s Notice of

Deposition is attached as Exhibit O-2.)

       On September 26, 2018, Defendant’s counsel emailed Plaintiffs’ counsel:

       [a]s we approach the end of the discovery period, I wanted to follow up on the
       availability of Madison Chandler, Sharon Gore, Monica Hadnot, Crystal
       Luckeydoo, and/or Brittney McConaha for their respective depositions. Could
       you please confirm that you have been able to reach each of these individuals? . . .

       Additionally, since it seems unlikely that all of the foregoing opt-in plaintiffs
       intend to appear for their noticed depositions, we would like the testimony of
       additional opt-in plaintiffs regarding their respective claims. To that end, we
       would like to request the depositions of whichever of the following remaining
       opt-in plaintiffs can be available for their depositions between now and the
       discovery cutoff of October 17, 2018: . . .

               Jesse Dauth . . .

                                                  6
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 7 of 16 PAGEID #: 456



                 Gail [Rock]
       As we agreed to do for Ms. Chandler, et al., we will send you Notices of
       Depositions for these individuals dated October 17, 2018, and whenever you have
       anyone’s availability, please let us know and we can issue an Amended Notice of
       Deposition for each such individual accordingly.

(Id. at ¶ 26.)

       On October 4, 2018, Defendant’s counsel issued Notices of Deposition for Hadnot, Dauth

and Rock, among other Opt-In Plaintiffs. (Id. at ¶ 27; a copy of Dauth’s Notice of Deposition is

attached to the Messeloff Declaration as Exhibit Q-1; a copy of Rock’s Notice of Deposition is

attached as Exhibit Q-2; a copy of Hadnot’s Notice of Deposition is attached as Exhibit Q-3.)

Defendant’s counsel added, “[i]f and when you hear from any of these opt-in plaintiffs, please let

us know if and when they are available to have their respective depositions taken, and we will

issue Amended Notices of Deposition accordingly.” (Id.)

       On October 11, 2018, Defendant’s counsel conferred with Plaintiffs’ counsel to discuss

what should be done regarding Conklin, Stoneking and the other individuals who failed to appear

for their depositions, and whether Plaintiffs’ counsel would voluntarily dismiss their claims. (Id. at

¶ 28.) The parties agreed that Defendant should move to dismiss these individuals’ claims. (Id.)

       On October 17, 2018, the discovery period ended. (Id. at ¶ 30.)

       On October 18, 2018, Plaintiffs’ counsel filed Notices of Withdrawal of the Filed

Consents to Sue of Crystal Luckeydoo and Madison Chandler, thereby dismissing those

individuals’ claims. (ECF Dkt. Nos. 79, 80.)

       Accordingly, Defendant now moves to dismiss the claims of Conklin, Stoneking,

McConaha, Dauth, Gore, Rock, and Hadnot (collectively, “Plaintiffs”) for failure to appear for

their respective depositions and to prosecute their claims.




                                                 7
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 8 of 16 PAGEID #: 457



III.   Legal Argument

       A.      Plaintiffs’ Claims Should Be Dismissed Pursuant to Fed. R. Civ. P. 37 and 41

       The Court may dismiss an action pursuant to Rule 37(b)(2) when “a party . . . fails to . . .

provide or permit discovery,” and pursuant to Rule 37(d) where a party fails to appear for his or

her deposition after being served with proper notice. See Fed. R. Civ. P. 37(b)(2)(A)(v),

(d)(1)(A)(i); Vance v. Sec’y, U.S. Dep’t of Veterans Affairs, 289 F.R.D. 254, 256 (S.D. Ohio 2013).

       Similarly, Rule 41(b) authorizes the Court to dismiss a case if a plaintiff “fails to

prosecute or to comply with [the Federal Rules of Civil Procedure].” Fed.R.Civ.P. 41(b);

Harmon v. CSX Transp., Inc., 110 F.3d 364, 366 (6th Cir. 1997). “This measure is available to

the district court as a tool to effect management of its docket and avoidance of unnecessary

burdens on the tax-supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363

(6th Cir. 1999) (internal quotations and citations omitted).

       Courts consider four factors in determining whether to dismiss a case under Rule 37

and/or Rule 41:

       (1)    whether the party’s failure to cooperate in discovery is due to willfulness, bad
              faith, or fault;

       (2)    whether the adversary was prejudiced by the party’s failure to cooperate in
              discovery;

       (3)    whether the party was warned that failure to cooperate could lead to dismissal; and

       (4)    whether less drastic sanctions were considered before dismissal was ordered.

Vance, 289 F.R.D. at 256 (quoting Harmon, 110 F.3d at 366–367). As the Northern District of

Ohio has explained, “in general, defendants are entitled to individualized discovery on at least

some of the opt-ins. Where . . . certain individuals have opted-in and have been selected for

depositions, Rule 37 can govern dismissal of their claims as a sanction.” Hurt v. Commerce

Energy, Inc., No. 1:12-CV-758, 2014 WL 3615807, *3 (N.D. Ohio July 21, 2014).

                                                 8
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 9 of 16 PAGEID #: 458



               1.      Plaintiffs’ Failure to Attend Their Depositions Was Willful, in Bad
                       Faith, and Their Fault

       The first factor – willfulness, bad faith or fault – is satisfied where the party fails to

provide “any justification for his failure to appear at his properly-noticed deposition.” Vance,

289 F.R.D. at 257. See also Murray v. Target Dep’t Stores, 56 Fed.Appx. 246, 246–47 (6th Cir.

2003) (affirming dismissal of claim due to plaintiff’s failure to attend her deposition); Hathaway

v. City of Memphis, Case No. 13-02688, 2016 WL 7443177, *4 (W.D. Tenn. Dec. 27, 2016)

(“Hathaway has made no showing as to why she did not appear at her noticed depositions. She

has not contacted her attorney since at least June 2016, and there is no showing as to why. . . .

Her behavior demonstrates a reckless disregard for the effect of her conduct on these

proceedings. There is a clear record of delay and contumacious conduct.”).

       The Northern District of Ohio recently found that opt-in plaintiffs’ failure to attend their

depositions supported dismissal of their respective claims:

       [a]ll of these FLSA Claim Opt–In Plaintiffs missed at least one properly noticed
       and scheduled deposition. . . . And, all of this is in spite of these individuals
       having consented to being active participants in the collective action.

       As such, the Court finds that all nine of these FLSA Claim Opt–In Plaintiffs either
       willfully, through bad faith, or through their own fault, failed to attend their
       properly noticed and scheduled depositions. Therefore, the first factor weighs in
       favor of dismissal.

Hurt, 2014 WL 3615807, at *3.

       In this case, Plaintiffs were all aware that participation in discovery, including

depositions, was their responsibility. The Joint Notice that each Opt-in Plaintiff used to join this

action explicitly stated that by joining the case, they “may be required to . . . have [their]

deposition taken . . .” (ECF No. 44-1, p. 2) However, the Plaintiffs at issue here all failed to

appear for their respective, properly-noticed depositions. For Conklin and Stoneking, the parties

agreed to the time and place for their depositions, yet the individuals themselves still failed to

                                                 9
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 10 of 16 PAGEID #: 459



show up. For McConaha, Dauth, Gore, Rock and Hadnot, with one exception,1 no one indicated

that the proposed dates in their respective Notices of Deposition did not work for them, nor did

any of them propose any alternate dates. Accordingly, the first factor supports the dismissal of

all of the Plaintiffs’ claims.

                 2.       Defendant Has Suffered Prejudice as a Result of Plaintiffs’ Failure to
                          Attend Their Depositions

        The prejudice required to satisfy the second factor is demonstrated where the plaintiff has

caused the opposing party to “waste[] time, money, and effort in pursuit of cooperation which

the Plaintiff was legally obligated to provide.” Vance, 289 F.R.D. at 257 (quoting Schafer v. City

of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008)); see also Powell v. Cont’l Cas. Co.,

No. 1:09–cv–710, 2010 WL 5576057, *2 (S.D. Ohio Nov. 16, 2010), adopted, No. 1:09-CV-

00710, 2011 WL 110255 (S.D. Ohio Jan. 13, 2011) (finding defendant was prejudiced by

noticing and attending a deposition for which plaintiff failed to appear).

        In Hurt v. Commerce Energy, Inc., the court found that the opt-in plaintiffs’ failure to

appear for their depositions prejudiced the defendants, who “did not have the opportunity to

conduct discovery on nearly 40% of the identified witnesses and will be unable to offer

testimony from these witnesses, who may have offered helpful information to Defendants or

negated Plaintiffs’ theories of this case”:

        Without the ability to conduct discovery on the FLSA Claim Opt–Ins, Defendants
        are put at a distinct disadvantage. Furthermore, Plaintiffs have had the ability to
        collect information . . . from these nine delinquent FLSA Claim Opt–In Plaintiffs.
        The interests of justice require that Defendants would have had a chance to

1 Rock did agree to be deposed on October 17, 2018. However, a few days before the deposition, Plaintiffs’
counsel informed Defendant’s counsel that Rock “recently started a new job” and therefore she could not take time
off to appear for a deposition. (Exh. 1, at ¶ 29.) Defendant’s counsel objected and informed Plaintiffs’ counsel that
“[Rock] knew from the Notice she received that she may need to have her deposition taken. Please provide the
soonest possible dates when she will be able to appear for her deposition, and we will take them under advisement.”
(There is a typo in the email, in which Rock was inadvertently identified as Miller.) (Id.) Rock failed to provide
another date – whether before or even after the discovery deadline – on which she would make herself available to
have her deposition taken. (Id.)

                                                        10
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 11 of 16 PAGEID #: 460



       conduct discovery from the FLSA Claim Opt–In Plaintiffs. And, they did not.
       This fact prejudices Defendants. Therefore, the second factor also weighs in favor
       of dismissal.

2014 WL 3615807, at *4; see also Reyes, 307 F.3d at 458 (holding that the defendant’s inability

to schedule depositions and meet the discovery deadline due to the plaintiff’s failure to comply

resulted in prejudice suffered by the defendant).

       In this case, there can be no dispute that Defendant was prejudiced by Plaintiffs’ failure

to attend their respective depositions. For Conklin’s deposition, both Defendant’s counsel and

Defendant’s corporate representative expended significant costs in making arrangements and

traveling to attend the deposition. (Exh. 1, ¶ 29.) Defendant’s counsel also spent a significant

amount of time preparing to take the deposition, and Defendant was required to pay a court

reporter to attend the deposition. (Id.) For Stoneking’s deposition, Defendant’s counsel also

expended significant costs in traveling to attend that deposition and in paying a court reporter, in

addition to the attorneys’ fees necessary to prepare for the deposition. (Id. at ¶ 30.) Even for the

Opt-In Plaintiffs who failed to appear for their depositions, Defendant’s counsel still incurred

fees to schedule and prepare for their depositions. (Id. at ¶ 31.) Therefore, the second factor also

supports the dismissal of Plaintiffs’ claims.

               3.      Plaintiffs Had Notice That Their Claims Were Subject to Dismissal if
                       they Failed to Attend Their Depositions

       The third factor is satisfied where the party received notice that his or her case was subject

to dismissal. This factor can be satisfied by constructive notice, such as through the Joint Notice

that each of the Opt-In Plaintiffs received (and which was approved by Plaintiffs’ counsel). Hurt,

2014 WL 3615807, at *4. “By affirmatively opting-in to the collective action . . . Opt–In

Plaintiffs had actual notice that they may have obligations, including appearing for depositions,

during the discovery period. By extension, then, these individuals should have had constructive


                                                11
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 12 of 16 PAGEID #: 461



notice that Rule 37 sanctions could apply to them.” Id.; see also Reyes, 307 F.3d at 458 (affirming

dismissal of party’s claim, even though no prior warning was given to the dismissed party).

        In this case, by virtue of Conklin’s status as the Representative Plaintiff and the Joint

Notice received by all of the other Plaintiffs – which put them on notice that they may be

required to appear for depositions in this matter – the third factor also supports dismissal of

Plaintiffs’ claims.

                4.     Dismissal of Plaintiffs’ Claims is an Appropriate Sanction

        Lastly, under the fourth element, dismissal is warranted where no lesser sanction would

be effective. In fact, dismissal of opt-in plaintiffs’ claims is a lesser sanction, compared to “the

complete dismissal of the collective action for Plaintiffs’ bad behavior.” Hurt, 2014 WL

3615807, at *4. As the Northern District of Ohio has explained,

        [s]imply barring the FLSA Claim Opt–In Plaintiffs from testifying at trial would
        allow them to partake in the benefits of a collective action lawsuit without
        allowing Defendants a meaningful opportunity to build an individual defense to
        their claims. The inadequacy of such a lesser sanction is especially apparent in
        light of the fact that Defendants identified over half of the FLSA Claim Opt–In
        Plaintiffs as potential trial witnesses. Allowing these individuals to simply sit-out
        at trial does nothing to remedy the prejudice that Defendants have suffered from
        the inability to conduct discovery and build their defense. Plaintiffs’ actions were
        egregious and threatened Defendants’ rights to due process.

Id; see Hathaway, 2016 WL 7443177, at *5 (“[G]iven Hathaway’s lengthy and reckless

disregard of the effect of her conduct on this litigation, dismissal with prejudice is the proper

remedy.”); Williams v. Select Specialty Hosp.-Nashville, Inc., No. CIV. 3:08-1007, 2010 WL

93103, *3 (M.D. Tenn. Jan. 7, 2010) (dismissing claim “in light of the plaintiffs’ lack of interest

in the action, the hardship it would cause the defendant to face the prospect of defending a future

action based on allegations which it has attempted to defend against in this action, the impasse in

discovery caused by the plaintiffs’ refusal to participate in discovery, and the needless

expenditure of resources by both the Court and the defendant caused by the plaintiffs’

                                                 12
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 13 of 16 PAGEID #: 462



conduct.”); In re Sumitomo Copper Litig., 204 F.R.D. 58, 60 (S.D.N.Y. 2001) (dismissing claim,

holding that there would be “little useful purpose” in requiring yet another warning and chance

to comply); see also Stubbs v. Bank of America Corp., 283 F.R.D. 218 (D.Del. 2012) (dismissing

claim under Rule 41 where plaintiff’s refusal to attend deposition severely impeded the

defendant’s trial strategy, conduct was willful or in bad faith, and lesser sanctions would not

have been effective given plaintiff’s limited means); Hussain v. PNC Financial Services Group,

276 F.R.D. 181 (D. Del. 2011) (dismissing claim pursuant to Rule 41 where plaintiff failed to

make himself available for deposition, and it was doubtful that monetary sanctions would be an

effective alternative sanction to dismissal).

       In this case, dismissal of Plaintiffs’ claims is warranted, as no lesser sanction would be

effective. All of the Plaintiffs have been unresponsive to their own attorney and to Defendant’s

request to take their respective depositions. Each of the Plaintiffs worked in hourly positions for

Defendant, and therefore it is unlikely that monetary sanctions would be effective. (Exh. 1, ¶ 32.)

Lastly, the sanction of dismissal of the Plaintiffs’ claims alone is narrowly tailored to the

misconduct at issue, compared to “the complete dismissal of the collective action for Plaintiffs’

bad behavior.” Hurt, 2014 WL 3615807, at *4.

       For all of these reasons, Plaintiffs’ claims should be dismissed with prejudice.

       B.      In the Alternative, the Court Should Compel Plaintiffs’ Appearances for
               Deposition and Award Defendant its Fees and Costs

       If the Court concludes that dismissal is not an appropriate sanction under the

circumstances, Defendant requests that the Court compel each of the Plaintiffs to appear for a

deposition within 30 days of the Court’s Order adjudicating this Motion, pursuant to Rule 37(d),

and for Defendant’s fees and costs for such depositions.




                                                13
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 14 of 16 PAGEID #: 463



        C.      Defendant is Entitled to Its Fees and Costs for Preparing for and Attending
                the Depositions Plaintiffs Failed to Attend

        Under Rule 37(d)(3), “the court must require the party failing to act, the attorney advising

that party, or both to pay the reasonable expenses, including attorneys fees, caused by the failure,

unless the failure was substantially justified.” Fed. R. Civ. P. 37(d)(3) (emphasis added).

        In this case, as demonstrated by the foregoing evidence, there is no substantial

justification for Plaintiffs’ failure to attend their depositions. Defendant has incurred significant

fees and costs to prepare for and attend the depositions of Conklin and Stoneking, and to prepare

for the depositions of the Opt-In Plaintiffs. These fees and costs include, but are not limited to,

attorneys’ fees; court reporter fees; travel costs; costs for Defendant’s corporate representative to

attend Conklin’s deposition; and other costs.

        Accordingly, pursuant to Fed. R. Civ. P. 37(d)(3), Defendant requests that, within 14

days after an Order granting this Motion, Defendant be permitted to submit a fee application to

recover from Plaintiffs and/or Plaintiffs’ counsel its reasonable expenses resulting from

Plaintiffs’ failure to attend their respective depositions.

IV.     Conclusion

        Representative Plaintiff Virginia Conklin and Opt-In Plaintiffs Robin Stoneking, Brittney

McConaha, Jesse Dauth, Sharon Gore, Gail Rock, and Monica Hadnot each failed to appear for

their respective depositions and have failed to prosecute their claims. For these reasons, pursuant

to Fed. R. Civ. P. 37 and 41, the Court should dismiss their claims against Defendant and award

Defendant its reasonable fees and costs.




                                                  14
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 15 of 16 PAGEID #: 464



                                  Certification of Good-Faith Effort

       Pursuant to the Fed. R. Civ. P. 37(d)(1)(B), Defendant hereby certifies that it has

conferred with Plaintiffs’ counsel in good faith to obtain the appearances of Virginia Conklin,

Robin Stoneking, Brittney McConaha, Jesse Dauth, Sharon Gore, Gail Rock, and Monica

Hadnot at a deposition without court action.

                                                    Respectfully submitted,


                                                    /s/ Daniel L. Messeloff
                                                    Daniel L. Messeloff (0078900)
                                                    Dana S. Elfvin (0090511)
                                                    Tucker Ellis LLP
                                                    950 Main Avenue, Suite 1100
                                                    Cleveland, OH 44113-7213
                                                    Tel:    216.592.5000
                                                    Fax:    216.592.5009
                                                    E-mail: daniel.messeloff@tuckerellis.com
                                                               dana.elfvin@tuckerellis.com

                                                    Attorneys for Defendant 1-800 Flowers
                                                    Service Support Center, Inc.




                                               15
Case: 2:16-cv-00675-ALM-EPD Doc #: 84 Filed: 11/29/18 Page: 16 of 16 PAGEID #: 465



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 29, 2018, the foregoing Defendant’s Motion to

Dismiss Claims of Representative Plaintiff Virginia Conklin and Opt-In Plaintiffs was served

upon the following via the Court’s ECF website:


        Molly Nephew                               Mark A. DiCello
        Jacob Rusch                                7556 Mentor Avenue
        Johnson Becker, PLLC                       Mentor, OH 44060
        444 Cedar Street, Suite 1800               madicello@dicellolaw.com
        St. Paul, MN 55101
        mnephew@johnsonbecker.com
        jrusch@johnsonbecker.com
        Attorneys for Plaintiff




                                                  /s/ Daniel L. Messeloff
                                                  Attorney for Defendant




                                             16
015456\000001\4011091.1
